DETAILED ACTION
Election/Restrictions
Restriction requirement dated 9/22/2020 is withdrawn after further consideration. Claims 11-19 are examined in the action as detailed below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 10, 11-17  is/are rejected under 35 U.S.C. 35 USC § 102(a)(1) as being anticipated by Rithe( US 20170124709 )

Regarding claim 1, Rithe teaches a method of assessing pigmentation of skin comprising: 
obtaining a cross-polarized image of skin (102 in Fig. 1; [0060], Imaging techniques such as multi-spectral imaging with polarized light; Fig. 10).
determining a level of a pigment of the skin ([0005], accurately determine lesion contours); 

generating at least one of a metric indicative of the level of the pigment or a metric indicative of the area ([0055], a sequence of image segmentations using LSM for lesion contour detection; Fig. 3); and
 causing the at least one metric to be displayed (Fig. 3, Fig. 5), stored, transmitted or further processed.  
Regarding claim 2, Rithe teaches the method of claim 1, comprising: 
modifying the image to indicate the level of the pigment ([0055], a sequence of image segmentations using LSM for lesion contour detection; Fig. 3); and 
causing the modified image to be displayed (Fig. 3; Fig. 5), stored, transmitted or further processed.  
Regarding claim 3, Rithe teaches the method of claim 1, comprising: pre-processing the image before determining the level of the pigment (104 in Fig. 1; [0032], methods for color correction for 104 of acquired images can be performed).  
Regarding claim 4, Rithe teaches the method of claim 1, wherein determining the level of the pigment includes performing a transformation procedure on the cross-polarized image, the level of the pigment being determined in accordance with a brightness of the transformed cross-polarized image([0034], white-balance calibration with a color chart and enhance contrast).  
Regarding claim 5, Rithe teaches the method of claim 4, wherein the transformation procedure includes at least one of a color space transformation, or a Red/Brown/X transformation(Fig. 2A-2D; FIG. 2(b) are R, G, B histograms of images captured with room lighting shown in FIG. 2(a). FIG. 2(c) are images captured with color chart white-balance calibration).  
claim 6, Rithe teaches the method of claim 1, wherein obtaining the cross-polarized image includes: illuminating the area of skin with polarized light of a first orientation; and capturing the image through a polarized filter of a second orientation, wherein the first and second orientations are mutually orthogonal (1010 in Fig. 10).  
Regarding claim 7, Rithe teaches the method of claim 1, wherein the pigment includes melanin.  
Melanin is not given patentable weight because it is nonfunctional descriptive material, since it does not change the method steps of claimed invention, as stipulated in page 8, Ex parte JAMES PRESCOTT CURRY
Common situations involving nonfunctional descriptive material are:
	- a computer-readable storage medium that differs from the prior art solely with respect to nonfunctional descriptive material, such as music or a literary work, encoded on the medium,
- a computer that differs from the prior art solely with respect to nonfunctional descriptive material that cannot alter how the machine functions (i.e., the descriptive material does not reconfigure the computer), or
- a process that differs from the prior art only with respect to nonfunctional descriptive material that cannot alter how the process steps are to be performed to achieve the utility of the invention.


Regarding claim 10, Rithe teaches the A non-transitory computer-readable storage medium (Abstract, computer-readable medium) having stored there on a computer program comprising instructions for causing the skin imaging apparatus to perform the method of claim 1. 
	Claims 11-17 recite an apparatus for the method of claim 1-7. Since Rithe also teaches an apparatus ( Fig. 12), claims 11-17 are also rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 8, 9, 18, 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Rithe  in view of Patwardhan (US 20090137908)
Regarding claim 8, Rithe teaches the method of claim 1.
Rithe does not expressly teach wherein the image has been captured with at least one of blue illumination or through blue filtering.  
However, Patwardhan teaches the image has been captured with at least one of blue illumination or through blue filtering ([0029], images captured using UV and/or blue light illumination)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Rithe with that of Patwardhan, by using blue light illumination on the skin in Rithe.
One of ordinary skill would have been motivated to do such combination in order “to obtain distribution maps of melanin”( Patwardhan, [0029]).
Regarding claim 9, Rithe teaches the method of claim 1.
Rithe does not expressly teach
determining a hemoglobin absorption distribution of the skin; and 
correcting the cross-polarized image using the hemoglobin absorption distribution.  
However, Patwardhan teaches
determining a hemoglobin absorption distribution of the skin([0029], e images captured using green light for illumination have been used to obtain distribution maps of hemoglobin); and 
correcting the cross-polarized image using the hemoglobin absorption distribution ([0075], correct or normalize corresponding fluorescence images … using…. hemoglobin absorption information)

One of ordinary skill would have been motivated to do such combination for the purpose of “evaluating and/or classifying skin lesions” (Patwardhan, 0075).
	Claims 18, 19 recite an apparatus for the method of claim 8, 9. Since Rithe also teaches an apparatus (Fig. 12), claims 18, 19 are also rejected.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGENG SUN whose telephone number is (571)272-3712.  The examiner can normally be reached on 8am to 5pm, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


JIANGENG SUN
Examiner
Art Unit 2661



/Jiangeng Sun/Examiner, Art Unit 2661